Exhibit 10.5

ARKANSAS MORTGAGE,

ABSOLUTE ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING (INCLUDES FUTURE ADVANCES)

MADE BY

CHP BATESVILLE HEALTHCARE OWNER, LLC,

a Delaware limited liability company

as Mortgagor

to

KEYBANK NATIONAL ASSOCIATION,

as Agent, for the benefit of the Lenders,

as Mortgagee

 

 

Dated as of: May 31, 2013

PREPARED BY AND UPON RECORDATION RETURN TO:

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202-2711

Attention: Alfred G. Kyle, Esq.



--------------------------------------------------------------------------------

ARKANSAS MORTGAGE,

ABSOLUTE ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING (INCLUDES FUTURE ADVANCES)

Project Commonly Known As

“Batesville Health Care Center”

THIS ARKANSAS MORTGAGE, ABSOLUTE ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”) is made as of May 31, 2013, by CHP BATESVILLE
HEALTHCARE OWNER, LLC, a Delaware limited liability company (“Mortgagor”) whose
address is /o CNL Healthcare Properties, Inc., 450 South Orange Ave., Orlando,
Florida 32801, in favor KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns, as administrative agent for the benefit
of the Lenders (“Mortgagee”), whose address is 4910 Tiedeman Road, 3rd Floor,
Brooklyn, Ohio 44144.

 

1.

Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Mortgagee, with power of sale and with right of entry and
possession, all estate, right, title and interest which Mortgagor now has or may
later acquire in and to the following property (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Property”):

(a) the real estate situated in Independence County, Arkansas, which is more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes the same as if set forth herein verbatim, together with all right,
title and interest of Mortgagor in and to (i) all streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining to the real property or the Improvements (as
hereinafter defined); (ii) any strips or gores between the real property and
abutting or adjacent properties; and (iii) all water and water rights, timber,
crops and mineral interests pertaining to the real property (such real estate
and other rights, titles and interests being hereinafter sometimes called the
“Land”);

(b) all buildings, structures and other improvements (such buildings, structures
and other improvements being hereinafter sometimes called the “Improvements”)
now or hereafter situated on the Land;

(c) all fixtures, under Ark. Code Ann. §§ 4-9-313 and 4-9-401 et seq., or
similar statute, whether now or hereinafter enacted, equipment, systems,
machinery, furniture, furnishings, inventory, goods, building and construction
materials, supplies, and articles of personal property, of every kind and
character, now owned or hereafter acquired by Mortgagor, which are now or
hereafter attached to or situated in, on or about the Land or the Improvements,
or used in or necessary to the complete and proper planning, development, use,
occupancy or operation thereof, or acquired (whether

 

MORTGAGE

   Page 1



--------------------------------------------------------------------------------

delivered to the Land or stored elsewhere) for use or installation in or on the
Land or the Improvements, and all renewals and replacements of, substitutions
for and additions to the foregoing, including, but without limiting the
foregoing, any and all fixtures, equipment, machinery, systems, facilities and
apparatus for heating, ventilating, air conditioning, refrigerating, plumbing,
sewer, lighting, generating, cleaning, storage, incinerating, waste disposal,
sprinkler, fire extinguishing, communications, transportation (of people or
things, including, but not limited to, stairways, elevators, escalators and
conveyors), data processing, security and alarm, laundry, food or drink
preparation, storage or serving, gas, electrical and electronic, water, and
recreational uses or purposes; all tanks, pipes, wiring, conduits, ducts, doors,
partitions, rugs and other floor coverings, wall coverings, windows, drapes,
window screens and shades, awnings, fans, motors, engines and boilers; and
decorative items and art objects (all of which are herein sometimes referred to
together, as the “Accessories”);

(d) all (i) plans and specifications for the Improvements; (ii) contracts
relating to the Land, or the Improvements or the Accessories or any part
thereof, including, without limitation, any and all operations transfer or other
similar agreements; (iii) deposits, (including, but not limited to, Mortgagor’s
rights in tenants’ security deposits, deposits with respect to utility services
to the Land, or the Improvements or the Accessories or any part thereof, and any
deposits or reserves hereunder or under any other Loan Document (as hereinafter
defined) for taxes, insurance or otherwise, funds, accounts, contract rights,
instruments, documents, commitments, general intangibles (including, but not
limited to, trademarks, trade names and symbols), notes, and chattel paper used
in connection with or arising from or by virtue of any transactions related to
the Land, or the Improvements or the Accessories or any part thereof;
(iv) permits, licenses, franchises, certificates and other rights and privileges
obtained in connection with the Land, or the Improvements or the Accessories or
any part thereof; (v) leases, rents, royalties, bonuses, issues, profits,
revenues and other benefits of the Land, the Improvements and the Accessories;
and (vi) other properties, rights, titles and interests, if any, specified in
any Section or any Article of this Mortgage as being part of the Property; and

(e) all (i) proceeds of or arising from the properties, rights, titles and
interests referred to above in paragraphs (a), (b), (c) and (d), including, but
not limited to, proceeds of any sale, lease or other disposition thereof,
proceeds of each policy of insurance relating thereto (including premium
refunds), proceeds of the taking thereof or of any rights appurtenant thereto by
eminent domain or sale in lieu thereof for public or quasi-public use under any
law, and proceeds arising out of any damage thereto whether caused by such a
taking (including change of grade of streets, curb cuts or other rights of
access) or otherwise caused; and (ii) other interests of every kind and
character, and proceeds thereof, which Mortgagor now has or hereafter acquires
in, to or for the benefit of the properties, rights, titles and interests
referred to above in paragraphs (a), (b), (c) and (d) and all property used or
useful in connection therewith, including, but not limited to, remainders,
reversions and reversionary rights or interests. In the event the estate of
Mortgagor in and to any of the Property is a leasehold estate, this conveyance
shall include, and the lien and security interest created hereby shall encumber
and extend to, all other further or additional title, estates, interest or
rights which may exist now or at any

 

MORTGAGE

   Page 2



--------------------------------------------------------------------------------

time be acquired by Mortgagor in or to the property demised under the lease
creating such leasehold estate and including Mortgagor’s rights, if any, to the
property demised under such lease and, if fee simple title to any of such
property shall ever become vested in Mortgagor such fee simple interest shall be
encumbered by this Mortgage in the same manner as if Mortgagor had fee simple
title to said property as of the date of execution hereof.

TO HAVE AND TO HOLD the Property, unto Mortgagee and Mortgagee’s successors,
substitutes or assigns, for the uses and purposes herein set forth, forever,
together with all rights, privileges, hereditaments and appurtenances in anywise
appertaining or belonging thereto, subject only to the Permitted Exceptions
(herein so called) listed on Exhibit B attached hereto (to the extent that the
same are valid, subsisting and affect the Property), and Mortgagor, for
Mortgagor and Mortgagor’s successors, hereby agrees to warrant and forever
defend, all and singular, the Property unto Mortgagee and Mortgagee’s successors
or substitutes against the claim or claims of all persons claiming or to claim
the same or any part thereof, subject, however, as aforesaid.

Capitalized terms used above and elsewhere in this Mortgage without definition
have the meanings given them in the Loan Agreement referred to in Subsection
1.2(a)(iii) below.

1.2     Secured Obligations.

(a) Mortgagor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 below for the
purpose of securing the following obligations (the “Secured Obligations”) in any
order of priority that Mortgagee may choose:

(i) Payment of all obligations at any time owing under one or more promissory
notes (the “Notes”) bearing even date herewith, payable by Borrowers as maker in
the aggregate principal amount of Thirty Million and No/100 Dollars
($30,000,000.00) to the order of each Lender; and

(ii) Payment and performance of all obligations of Mortgagor under this
Mortgage; and

(iii) Payment and performance of all obligations of Borrowers under a Secured
Loan Agreement bearing even date herewith among Mortgagor, the other Borrowers,
Mortgagee and the Lenders (the “Loan Agreement”); and

(iv) Payment and performance of any obligations of Borrowers under any Loan
Documents which are executed by Borrowers or any one of them; and

(v) Payment and performance of all future advances and other obligations that
Mortgagor or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of the Lenders, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage; and

 

MORTGAGE

   Page 3



--------------------------------------------------------------------------------

(vi) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

(b) All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

2. Assignment of Rents.

2.1 Assignment. Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all of Mortgagor’s right, title and
interest in and to all rents, royalties, issues, profits, revenue, income,
accounts, proceeds and other benefits of the Property, whether now due, past due
or to become due, including all prepaid rents and security deposits (some or all
collectively, as the context may require, “Rents”). This is an absolute
assignment, not an assignment for security only.

2.2 Grant of License. Mortgagee hereby confers upon Mortgagor a license
(“License”) to collect and retain the Rents as they become due and payable, so
long as no Event of Default, as defined in Section 6.2 below, shall exist and be
continuing. If an Event of Default has occurred and is continuing, Mortgagee
shall have the right, which it may choose to exercise in its sole discretion, to
terminate this License upon notice to Mortgagor, and without regard to the
adequacy of Mortgagee’s security under this Mortgage.

2.3 Collection and Application of Rents. Subject to the License granted to
Mortgagor under Section 2.2 above, Mortgagee has the right, power and authority
to collect any and all Rents. Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Mortgagee in its sole discretion may so choose while an Event of
Default is ongoing:

(a) Demand, receive and enforce payment of any and all Rents; or

(b) Give receipts, releases and satisfactions for any and all Rents; or

(c) Sue either in the name of Mortgagor or in the name of Mortgagee for any and
all Rents.

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence of an Event of Default, as defined in Section 6.2, without first
taking any acts of enforcement under applicable law, such as, but not limited
to, providing notice to Mortgagor, filing foreclosure proceedings, or seeking
and/or obtaining the appointment of a receiver. Further, Mortgagee’s right to
the Rents does not depend on whether or not Mortgagee takes possession of the
Property as permitted under Subsection 6.3(c). In Mortgagee’s sole discretion,
Mortgagee may choose to collect Rents either with or without taking possession
of the Property. Mortgagee shall apply all Rents

 

MORTGAGE

   Page 4



--------------------------------------------------------------------------------

collected by it in the manner provided under Section 6.6. If an Event of Default
occurs while Mortgagee is in possession of all or part of the Property and is
collecting and applying Rents as permitted under this Mortgage, Mortgagee and
any receiver shall nevertheless be entitled to exercise and invoke every right
and remedy afforded any of them under this Mortgage and at law or in equity.

2.4 Mortgagee Not Responsible. Under no circumstances shall Mortgagee have any
duty to produce Rents from the Property. Regardless of whether or not Mortgagee,
in person or by agent, takes actual possession of the Land and Improvements,
unless Mortgagee agrees in writing to the contrary, Mortgagee is not and shall
not be deemed to be:

(a) A “Mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.

Notwithstanding the foregoing, however, Mortgagee shall not be exculpated for
its gross negligence or willful misconduct.

2.5 Leasing. Mortgagor shall not accept any deposit or prepayment of rents under
the leases for any rental period exceeding one (1) month without Mortgagee’s
prior written consent. Mortgagor shall not lease the Property or any part of it
except strictly in accordance with the Loan Agreement.

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Mortgage to create a lien on
the Property, and an absolute assignment of the Rents, all in favor of
Mortgagee. The parties acknowledge that some of the Property and some or all of
the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Mortgagor as debtor hereby grants Mortgagee as secured party
a security interest in all such Property and Rents, to secure payment and
performance of the Secured Obligations. This Mortgage constitutes a security
agreement under the Uniform Commercial Code of the State in which the Property
is located, covering all such Property and Rents.

3.2 Financing Statements. Mortgagor shall execute one or more financing
statements and such other documents as Mortgagee may from time to time
reasonably require to perfect or continue the perfection of Mortgagee’s security
interest in any Property or Rents. As provided in Section 5.9 below, Mortgagor
shall pay all reasonable fees and costs that Mortgagee may incur in filing such
documents in public offices and in obtaining such record searches as Mortgagee

 

MORTGAGE

   Page 5



--------------------------------------------------------------------------------

may reasonably require. In case Mortgagor fails to execute any financing
statements or other documents for the perfection or continuation of any security
interest, Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact to execute any such documents on its behalf. If any financing
statement or other document is filed in the records normally pertaining to
personal property, that filing shall never be construed as in any way derogating
from or impairing this Mortgage or the rights or obligations of the parties
under it.

4. Fixture Filing.

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Land or Improvements. For
this purpose, the respective addresses of Mortgagor, as debtor, and Mortgagee,
as secured party, are as set forth in the preambles of this Mortgage.

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Mortgagor represents and warrants that:

(a) Subject to the Batesville Permitted Exceptions, Mortgagor lawfully possesses
and holds fee simple title to all of the Land and Improvements;

(b) Mortgagor has good and marketable title to all Property other than the Land
and Improvements;

(c) Mortgagor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(d) This Mortgage creates a first and prior lien on the Property;

(e) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and contemplated future beneficial
use and enjoyment of the Land and Improvements;

(f) Mortgagor owns any Property which is personal property free and clear of any
security agreements, reservations of title or conditional sales contracts, and
there is no financing statement affecting such personal property on file in any
public office; and

(g) Mortgagor’s place of business, or its chief executive office if it has more
than one place of business, is located at the address specified below.

5.2 Taxes, and Assessments. Mortgagor shall, or shall cause the Batesville
Operator to, prior to delinquency, pay all taxes, levies, charges and
assessments, in accordance with the Loan Agreement.

5.3 Performance of Secured Obligations. Mortgagor shall promptly pay and perform
each Secured Obligation in accordance with its terms.

 

MORTGAGE

   Page 6



--------------------------------------------------------------------------------

5.4 Liens, Charges and Encumbrances. Mortgagor shall, or shall cause the
Batesville Operator to, immediately discharge any lien on the Property which
Mortgagee has not consented to in writing. Mortgagee has not consented and will
not consent to any contract or to any work or to the furnishing of any materials
which might be deemed to create a lien or liens superior to the lien of this
instrument, either under Ark. Code Ann. §18-44-110, or otherwise, unless by
signed, recorded writing, which consent Mortgagee may refuse to give in its sole
and absolute discretion.

5.5 Damages and Insurance and Condemnation Proceeds. In the event of any
casualty or condemnation of the Property, the provisions of Article 15 of the
Loan Agreement shall govern.

5.6 Maintenance and Preservation of Property.

(a) Mortgagor shall, or shall cause the Batesville Operator to, insure the
Property as required by the Loan Agreement and keep the Property in good
condition and repair.

(b) Mortgagor shall not remove or demolish the Property or any part of it, or
alter, restore or add to the Property, or initiate or allow any change in any
zoning or other land use classification which affects the Property or any part
of it, except as permitted or required by the Loan Agreement or with Mortgagee’s
express prior written consent in each instance.

(c) If all or part of the Property becomes damaged or destroyed, Mortgagor
shall, or shall cause the Batesville Operator to, promptly and completely repair
and/or restore the Property in a good and workmanlike manner in accordance with
sound building practices, regardless of whether or not Mortgagee agrees to
disburse Proceeds or other sums to pay costs of the work of repair or
reconstruction under the Loan Agreement.

(d) Mortgagor shall not commit or allow any act upon or use of the Property
which would violate: (i) any applicable Laws or order of any Governmental
Authority, whether now existing or later to be enacted and whether foreseen or
unforeseen; or (ii) any public or private covenant, condition, restriction or
equitable servitude affecting the Property. Mortgagor shall not bring or keep
any article on the Property or cause or allow any condition to exist on it, if
that could invalidate or would be prohibited by any insurance coverage required
to be maintained by Mortgagor on the Property or any part of it under the Loan
Agreement.

(e) Mortgagor shall not commit or allow waste of the Property, including those
acts or omissions characterized under the Loan Agreement as waste which arises
out of Hazardous Material.

(f) Mortgagor shall, or shall cause the Batesville Operator to, perform all
other acts which from the character or use of the Property may be reasonably
necessary to maintain and preserve its value.

 

MORTGAGE

   Page 7



--------------------------------------------------------------------------------

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Mortgagee may perform any of the following acts without incurring any
liability or giving notice to any person:

(a) Release any person liable for payment of any Secured Obligation;

(b) Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

(c) Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute, or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

(f) Join in granting any easement or creating any restriction affecting the
Property;

(g) Join in any subordination or other agreement affecting this Mortgage or the
lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When all of the Secured Obligations have been paid in full and all
fees and other sums owed by Mortgagor under Section 5.9 of this Mortgage and the
other Loan Documents have been received, Mortgagee shall release this Mortgage,
the lien created thereby, and all notes and instruments evidencing the Secured
Obligations. Mortgagor shall pay any costs of preparation and recordation of
such release.

5.9 Compensation, Exculpation, Indemnification.

(a) Mortgagor agrees to pay fees in the maximum amounts legally permitted, or
reasonable fees as may be charged by Mortgagee when the law provides no maximum
limit, for any reasonable services that Mortgagee may render in connection with
this Mortgage, including providing a statement of the Secured Obligations or
providing the release pursuant to Section 5.8 above. Mortgagor shall also pay or
reimburse all of Mortgagee’s reasonable costs and expenses which may be incurred
in rendering any such services. Mortgagor further agrees to pay or reimburse
Mortgagee for all reasonable costs, expenses and other advances which may be
incurred or made by Mortgagee in any efforts to enforce any terms of this
Mortgage, including any rights or remedies afforded to Mortgagee under
Section 6.3, whether any lawsuit is filed or not, or in defending any action or
proceeding arising under or relating to this Mortgage, including reasonable
attorneys’ fees and other legal costs, costs of any Foreclosure Sale (as defined
in Subsection 6.3(i) below) and any cost of evidence of title. If Mortgagee, as
required by applicable law, chooses to dispose of Property through more than one
Foreclosure Sale, Mortgagor shall pay all reasonable costs, expenses or other
advances that may be incurred or made by Mortgagee in each of such Foreclosure
Sales.

 

MORTGAGE

   Page 8



--------------------------------------------------------------------------------

(b) Mortgagee shall not be directly or indirectly liable to Mortgagor or any
other person as a consequence of any of the following:

(i) Mortgagee’s exercise of or failure to exercise any rights, remedies or
powers granted to Mortgagee in this Mortgage;

(ii) Mortgagee’s failure or refusal to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or

(iii) Any loss sustained by Mortgagor or any third party resulting from
Mortgagee’s failure to lease the Property, or from any other act or omission of
Mortgagee in managing the Property, after an Event of Default, unless the loss
is caused by the gross negligence or willful misconduct of Mortgagee.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

(c) EXCEPT AS CAUSED BY THE GROSS NEGLIGENCE AND OR WILLFUL MISCONDUCT OF
MORTGAGEE (IT BEING THE INTENT OF THE PARTIES THAT THIS INDEMNIFICATION SHALL
COVER THE NEGLIGENCE OF SUCH PARTIES), MORTGAGOR AGREES TO INDEMNIFY MORTGAGEE
AGAINST AND HOLD THEM HARMLESS FROM ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
CAUSES OF ACTION, JUDGMENTS, COURT COSTS, ATTORNEYS’ FEES AND OTHER LEGAL
EXPENSES, COST OF EVIDENCE OF TITLE, COST OF EVIDENCE OF VALUE, AND OTHER COSTS
AND EXPENSES WHICH THEY MAY SUFFER OR INCUR:

(i) IN PERFORMING ANY ACT REQUIRED OR PERMITTED BY THIS MORTGAGE OR ANY OF THE
OTHER LOAN DOCUMENTS OR BY LAW;

(ii) BECAUSE OF ANY FAILURE OF MORTGAGOR TO PERFORM ANY OF ITS OBLIGATIONS; OR

(iii) BECAUSE OF ANY ALLEGED OBLIGATION OF OR UNDERTAKING BY MORTGAGEE TO
PERFORM OR DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES, CONDITIONS,
COVENANTS OR OTHER OBLIGATIONS IN ANY DOCUMENT RELATING TO THE PROPERTY OTHER
THAN THE LOAN DOCUMENTS.

THIS AGREEMENT BY MORTGAGOR TO INDEMNIFY MORTGAGEE SHALL SURVIVE THE RELEASE AND
CANCELLATION OF ANY OR ALL OF THE SECURED OBLIGATIONS AND THE FULL OR PARTIAL
RELEASE OF THIS MORTGAGE.

 

MORTGAGE

   Page 9



--------------------------------------------------------------------------------

(d) Mortgagor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Mortgagee. Each such obligation shall be
added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.10 Defense and Notice of Claims and Actions. At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Mortgage and the rights
and powers of Mortgagee created under it, against all adverse claims. Mortgagor
shall give Mortgagee prompt notice in writing if any claim is asserted which
does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

5.11 Subrogation. Mortgagee shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Mortgagee in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.

5.12 Site Visits, Observation and Testing. Mortgagee and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purpose of performing appraisals, observing the Property,
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property. Mortgagee has no duty, however, to visit or observe the
Property or to conduct tests, and no site visit, observation or testing by
Mortgagee, its agents or representatives shall impose any liability on any of
Mortgagee, its agents or representatives. In no event shall any site visit,
observation or testing by Mortgagee, its agents or representatives be a
representation that Hazardous Material are or are not present in, on or under
the Property, or that there has been or shall be compliance with any law,
regulation or ordinance pertaining to Hazardous Material or any other applicable
governmental law. Neither Mortgagor nor any other party is entitled to rely on
any site visit, observation or testing by any of Mortgagee, its agents or
representatives. Neither Mortgagee, its agents or representatives owe any duty
of care to protect Mortgagor or any other party against, or to inform Mortgagor
or any other party of, any Hazardous Material or any other adverse condition
affecting the Property. Mortgagee shall give Mortgagor reasonable notice before
entering or visiting the Property. Mortgagee shall make reasonable efforts to
avoid interfering with Mortgagor’s or the Batesville Operator’s use of the
Property in exercising any rights provided in this Section 5.12.

5.13 Notice of Change. Mortgagor shall give Mortgagee prior written notice of
any change in: (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any of the
Property, including the Books and Records; and (c) Mortgagor’s name or business
structure. Unless otherwise approved by Mortgagee in writing, all Property that
consists of personal property (other than the Books and Records) will be located
on the Land and all Books and Records will be located at Mortgagor’s place of
business or chief executive office if Mortgagor has more than one place of
business.

 

MORTGAGE

   Page 10



--------------------------------------------------------------------------------

6. Accelerating Transfers, Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any Transfer not expressly permitted under
Article 12 of the Loan Agreement.

(b) Mortgagor acknowledges that Mortgagee is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Mortgagor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Mortgagee’s reliance,
Mortgagor agrees that Mortgagor shall not make any Accelerating Transfer, unless
the transfer is preceded by Mortgagee’s express written consent to the
particular transaction and transferee. Mortgagee may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Mortgagee in its sole
discretion may declare all of the Secured Obligations to be immediately due and
payable, and Mortgagee may invoke any rights and remedies provided by
Section 6.3 of this Mortgage.

6.2 Events of Default. Mortgagor will be in default under this Mortgage upon the
occurrence of any one or more of the following events (some or all collectively,
“Events of Default;” any one singly, an “Event of Default”).

(a) Failure of Mortgagor (i) (x) to pay any of the principal or interest of the
Loan within ten (10) days after the date when due or (y) to observe or perform
any of the other covenants or conditions by Mortgagor to be performed under the
terms of this Mortgage or any of the other Loan Documents concerning the payment
of money for a period of ten (10) days after written notice from Mortgagee that
the same is due and payable; or (ii) for a period of thirty (30) days after
written notice from Mortgagee, to observe or perform any non-monetary covenant
or condition contained in this Mortgage or any of the other Loan Documents;
provided that if any such failure concerning a non-monetary covenant or
condition is susceptible to cure but cannot reasonably be cured within said
thirty (30) day period, then Mortgagor shall have an additional sixty (60) day
period to cure such failure and no Event of Default shall be deemed to exist
hereunder so long as Mortgagor commences such cure within the initial thirty
(30) day period and diligently and in good faith pursues such cure to completion
within such resulting ninety (90) day period from the date of Mortgagee’s
notice; or

(b) An “Event of Default” occurs under the Loan Agreement or any other Loan
Document.

6.3 Remedies. At any time after an Event of Default, Mortgagee shall be entitled
to invoke any and all of the rights and remedies described below, in addition to
all other rights and remedies available to Mortgagee at law or in equity. All of
such rights and remedies shall be cumulative, and the exercise of any one or
more of them shall not constitute an election of remedies.

(a) Acceleration. Mortgagee may declare any or all of the Secured Obligations to
be due and payable immediately.

 

MORTGAGE

   Page 11



--------------------------------------------------------------------------------

(b) Receiver. Mortgagee shall, as a matter of right, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Mortgagee would have,
upon entering and taking possession of the Property under subsection (c) below.

(c) Entry. Mortgagee, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Mortgagee may in its sole discretion consider necessary and appropriate to
protect the security of this Mortgage. Such other things may include: taking and
possessing all of Mortgagor’s or the then owner’s Books and Records; entering
into, enforcing, modifying or canceling leases on such terms and conditions as
provided in such leases and as Mortgagee may consider proper; obtaining and
evicting tenants and fixing or modifying Rents, subject to the terms of each
tenant’s respective lease; collecting and receiving any payment of money owing
to Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Land and make all of
it available to Mortgagee at the site of the Land. Mortgagor hereby irrevocably
constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact to perform
such acts and execute such documents as Mortgagee in its sole discretion may
consider to be appropriate in connection with taking these measures, including
endorsement of Mortgagor’s name on any instruments.

(d) Cure; Protection of Security. Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage, including, without limitation, completing
construction of the improvements at the Property contemplated by the Loan
Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Mortgagee under, this Mortgage; paying, purchasing, contesting or
compromising any encumbrance, charge, lien or claim of lien which in Mortgagee’s
sole judgment is or may be senior in priority to this Mortgage, such judgment of
Mortgagee or to be conclusive as among the parties to this Mortgage; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under the Loan Agreement; otherwise caring for and protecting any and
all of the Property; and/or employing counsel, accountants, contractors and
other appropriate persons to assist Mortgagee. Mortgagee may take any of the
actions permitted under this Subsection 6.3(d) either with or without giving
notice to any person. Any amounts expended by Mortgagee under this Subsection
6.3(d) shall be secured by this Mortgage.

 

MORTGAGE

   Page 12



--------------------------------------------------------------------------------

(e) Uniform Commercial Code Remedies. Mortgagee may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
State in which the Property is located.

(f) Foreclosure; Lawsuits. Mortgagee shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Mortgagee or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Mortgagee’s successful
bid shall be credited on the Secured Obligations. Without limiting the
foregoing, Mortgagee may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction.

(g) Other Remedies. Mortgagee may exercise all rights and remedies contained in
any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Mortgagor or any other person or
entity in favor of Mortgagee in connection with the Secured Obligations or any
part thereof, without prejudice to the right of Mortgagee thereafter to enforce
any appropriate remedy against Mortgagor. Mortgagee shall have the right to
pursue all remedies afforded to a “mortgagee” under applicable law, and shall
have the benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

(h) Sale of Personal Property. Mortgagee, as required by applicable law, shall
have the discretionary right to cause some or all of the Property, which
constitutes personal property, to be sold or otherwise disposed of in any
combination and in any manner permitted by applicable law.

(i) For purposes of this power of sale, Mortgagee, as required by applicable
law, may elect to treat as personal property any Property which is intangible or
which can be severed from the Land or Improvements without causing structural
damage. If it chooses to do so, Mortgagee, as required by applicable law, may
dispose of any personal property, in any manner permitted by Article 9 of the
Uniform Commercial Code of the State in which the Property is located, including
any public or private sale, or in any manner permitted by any other applicable
law.

(ii) In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale: Mortgagee shall mail written notice of the sale to Mortgagor
not later than thirty (30) days prior to such sale. Mortgagee will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written

 

MORTGAGE

   Page 13



--------------------------------------------------------------------------------

request, Mortgagee will make the Property available to any bona fide prospective
purchaser for inspection during reasonable business hours. Notwithstanding,
Mortgagee shall be under no obligation to consummate a sale if, in its judgment,
none of the offers received by it equals the fair value of the Property offered
for sale. The foregoing procedures do not constitute the only procedures that
may be commercially reasonable.

(i) Foreclosure Sales. Mortgagee may proceed with foreclosure under the power of
sale (a “Foreclosure Sale”) which is hereby conferred, such foreclosure to be
accomplished in accordance with the following provisions:

(i) Mortgagee is hereby authorized and empowered to sell the Property or any
part thereof, with or without having taken possession of same. Any such sale
(including notice thereof) shall comply with the applicable requirements
governing sales of Arkansas real property under powers of sale conferred by
mortgages or deeds of trust. If there is no statute in force at the time of the
sale governing sales of Arkansas real property under powers of sale conferred by
mortgages or deeds of trust, such sale shall comply with applicable law, at the
time of the sale, governing sales of Arkansas real property under powers of sale
conferred by mortgages or deeds of trust.

(ii) In addition to the rights and powers of sale granted under the preceding
provisions of this Subsection, if default is made in the payment of any
installment of the Secured Obligations and such default continues beyond any
applicable grace period, Mortgagee may, at Mortgagee’s option, at once or at any
time thereafter while any matured installment remains unpaid, without declaring
the entire Secured Obligations to be due and payable, sell the Property subject
to such unmatured indebtedness and to the rights, powers, liens, security
interests and assignments securing or providing recourse for payment of such
unmatured indebtedness, in the same manner, all as provided in the preceding
provisions of this Subsection. Sales made without maturing the Secured
Obligations may be made hereunder whenever there is a default in the payment of
any installment of the Secured Obligations, without exhausting the power of sale
granted hereby, and without affecting in any way the power of sale granted under
this Subsection, the unmatured balance of the Secured Obligations or the rights,
powers, liens, security interests and assignments securing or providing recourse
for payment of the Secured Obligations.

(iii) Sale of a part of the Property shall not exhaust the power of sale, but
sales may be made from time to time until the Secured Obligations are paid and
performed in full. It is intended by each of the foregoing provisions of this
Subsection that Mortgagee may sell not only the Land and the Improvements, but
also the Accessories and other interests constituting a part of the Property or
any part thereof, along with the Land and the Improvements or any part thereof,
as a unit and as a part of a single sale, or may sell any part of the Property
separately from the remainder of the Property. It shall not be necessary to have
present or to exhibit at any sale any of the Property.

 

MORTGAGE

   Page 14



--------------------------------------------------------------------------------

(iv) After any sale under this Subsection, Mortgagee shall make good and
sufficient deeds, assignments and other conveyances to the purchaser or
purchasers thereunder in the name of Mortgagor, conveying the Property or any
part thereof so sold to the purchaser or purchasers with general warranty of
title by Mortgagor. It is agreed that, in any deeds, assignments or other
conveyances given by Mortgagee, any and all statements of fact or other recitals
therein made as to the identity of Mortgagee, or as to the occurrence or
existence of any Default, or as to the acceleration of the maturity of the
Secured Obligations, or as to the request to sell, notice of sale, time, place,
terms and manner of sale, and receipt, distribution and application of the money
realized therefrom, and, without being limited by the foregoing, as to any other
act or thing having been duly done by or on behalf of Mortgagee, shall be taken
by all courts of law and equity as prima facie evidence that the said statements
or recitals state facts and are without further question to be so accepted, and
Mortgagor does hereby ratify and confirm any and all acts that Mortgagee may
lawfully do in the premises by virtue hereof.

6.4 Credit Bids. At any Foreclosure Sale, any person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

(a) First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Mortgagor is obligated
to pay or reimburse Mortgagee under Section 5.9 of this Mortgage; and

(b) Second, all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose.

6.5 Application of Foreclosure Sale Proceeds. Mortgagee shall apply the proceeds
of any Foreclosure Sale in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to reimburse Mortgagee under Section 5.9 of this Mortgage;

(b) Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Mortgagee under the terms of this Mortgage which
then remain unpaid;

(c) Third, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(d) Fourth, to remit the remainder, if any, to the person or persons entitled to
it by law.

6.6 Application of Rents and Other Sums. Mortgagee shall apply any and all Rents
collected by it, and any and all sums other than proceeds of a Foreclosure Sale
which Mortgagee may receive or collect under Section 6.3 above, in the following
manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by Mortgagee
or any receiver;

 

MORTGAGE

   Page 15



--------------------------------------------------------------------------------

(b) Second, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the person or persons entitled to
it by law.

Mortgagee shall have no liability for any funds which it does not actually
receive.

7. The Mortgagee.

7.1 Certain Rights. Mortgagee shall have the right to take any and all of the
following actions: (i) to select, employ and consult with counsel (who may be,
but need not be, counsel for Mortgagee) upon any matters arising hereunder,
including the preparation, execution and interpretation of the Loan Documents,
and shall be fully protected in relying as to legal matters on the advice of
counsel, (ii) to execute any of the trusts and powers hereof and to perform any
duty hereunder either directly or through his or her agents or attorneys,
(iii) to select and employ, in and about the execution of his or her duties
hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Mortgagee (and Mortgagee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Mortgagee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Mortgagee’s gross
negligence or bad faith), and (iv) any and all other lawful action that
Mortgagee may protect or enforce Mortgagee’s rights hereunder. Mortgagee shall
not be personally liable in case of entry by Mortgagee, or anyone entering by
virtue of the powers herein granted to Mortgagee, upon the Land for debts
contracted for or liability or damages incurred in the management or operation
of the Land. Mortgagee shall have the right to rely on any instrument, document,
or signature authorizing or supporting any action taken or proposed to be taken
by Mortgagee hereunder, believed by Mortgagee in good faith to be genuine.
Mortgagee shall be entitled to reimbursement for reasonable expenses incurred by
Mortgagee in the performance of Mortgagee’s duties hereunder. Mortgagor will
save and hold Mortgagee harmless against, any and all liability and expenses
which may be incurred by Mortgagee in the performance of Mortgagee’s duties.

7.2 Retention of Money. All moneys received by Mortgagee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from any other moneys of Mortgagee.

7.3 Perfection of Appointment. Should any deed, conveyance, or instrument of any
nature be required from Mortgagor by Mortgagee to more fully and certainly vest
in and confirm to Mortgagee such estates, rights, powers, and duties, then, upon
request by Mortgagee, any and all such deeds, conveyances and instruments shall
be made, executed, acknowledged, and delivered and shall be caused to be
recorded and/or filed by Mortgagor.

 

MORTGAGE

   Page 16



--------------------------------------------------------------------------------

7.4 No Representation by Mortgagee. By accepting or approving anything required
to be observed, performed, or fulfilled or to be given to Mortgagee pursuant to
the Loan Documents, Mortgagee shall not be deemed to have warranted, consented
to, or affirmed the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision, or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or affirmation with
respect thereto by Mortgagee.

8. Miscellaneous Provisions.

8.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Mortgage. The Loan Documents also grant further rights to
Mortgagee and contain further agreements and affirmative and negative covenants
by Mortgagor which apply to this Mortgage and to the Property.

8.2 No Waiver or Cure.

(a) Each waiver by Mortgagee must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Mortgagee to take action on account of any default of Mortgagor.
Consent by Mortgagee to any act or omission by Mortgagor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Mortgagee’s consent to be obtained in any future or other
instance.

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this
Mortgage or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Mortgage; or
prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.

(i) Mortgagee, its agent or a receiver takes possession of all or any part of
the Property in the manner provided in Subsection 6.3(c).

(ii) Mortgagee collects and applies Rents as permitted under Sections 2.3 and
6.6 above, either with or without taking possession of all or any part of the
Property.

(iii) Mortgagee receives and applies to any Secured Obligation any proceeds of
any Property, including any proceeds of insurance policies, condemnation awards,
or other claims, property or rights assigned to Mortgagee under Section 5.5
above.

(iv) Mortgagee makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 above.

 

MORTGAGE

   Page 17



--------------------------------------------------------------------------------

(v) Mortgagee receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.

(vi) Mortgagee or any receiver invokes any right or remedy provided under this
Mortgage.

8.3 Powers of Mortgagee.

(a) If Mortgagee performs any act which it is empowered or authorized to perform
under this Mortgage, including any act permitted by Section 5.7 or Subsection
6.3(d) of this Mortgage, that act alone shall not release or change the personal
liability of any person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation. Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b) Mortgagee may take any of the actions in accordance with the terms of and
permitted under Subsections 6.3(b) and/or 6.3(c) regardless of the adequacy of
the security for the Secured Obligations, or whether any or all of the Secured
Obligations have been declared to be immediately due and payable, or whether
notice of default and election to sell has been given under this Mortgage.

(c) From time to time, Mortgagee may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

8.4 Merger. No merger shall occur as a result of Mortgagee’s acquiring any other
estate in or any other lien on the Property unless Mortgagee consents to a
merger in writing.

8.5 Joint and Several Liability. If Mortgagor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Mortgagor’s obligations under this Mortgage.

8.6 Applicable Law. The creation, perfection and enforcement of the lien of this
Mortgage shall be governed by the law of the State in which the Property is
located. Subject to the foregoing, in all other respects, this Mortgage shall be
governed by the substantive laws of the State of Ohio.

8.7 Successors in Interest. The terms, covenants and conditions of this Mortgage
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties. However, this Section 8.7 does not waive the provisions
of Section 6.1 above.

 

MORTGAGE

   Page 18



--------------------------------------------------------------------------------

8.8 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Mortgage are for
convenience only and do not define or limit any terms or provisions. The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Mortgage. The Exhibits to this
Mortgage are hereby incorporated in this Mortgage.

8.9 In-House Counsel Fees. Whenever Mortgagor is obligated to pay or reimburse
Mortgagee for any attorneys’ fees, those fees shall include the allocated costs
for services of in-house counsel.

8.10 Waiver of Statutory Rights. To the extent permitted by law, Mortgagor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws. Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshaled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage,
including, particularly, all right of redemption under §18-49-106 of the
Arkansas Code Annotated. The foregoing waiver of right of redemption is made
pursuant to the provisions of applicable law.

8.11 Severability. If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Mortgagee may, at its option, declare all Secured Obligations immediately due
and payable.

8.12 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c)

 

MORTGAGE

   Page 19



--------------------------------------------------------------------------------

if by Federal Express or other reliable overnight courier service, on the next
Business Day after delivered to such courier service or (d) if by telecopier on
the day of transmission so long as copy is sent on the same day by overnight
courier as set forth below:

If to Mortgagor:

CHP Batesville Healthcare Owner, LLC

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Joseph T. Johnson,

                  Senior Vice President and Chief Financial Officer

Attention: Holly J. Greer, Esq., Senior Vice President and General Counsel

Telephone: (407) 540-7500

Facsimile: (407) 540-2544

With a copy to:

Lowndes Drosdick Doster Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Peter L. Lopez, Esq.

Telephone: (407) 843-4600

Facsimile: (407) 843-4444

If to Mortgagee:

KeyBank National Association

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Amy L. MacLearie,

                  KREC Commercial Loan Closer-Assistant Vice President

Telephone: (216) 813-6935

Facsimile: (216) 357-6383

With a copy to:

Alfred G. Kyle, Esq.

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Telephone: (214) 758-1660

Facsimile: (214) 758-8360

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

8.13 Future Advances. The total amount of indebtedness secured hereby may
increase or decrease from time to time, but the total unpaid principal balance
of indebtedness secured hereby (including disbursements that the Bank may, but
shall not be obligated to, make under

 

MORTGAGE

   Page 20



--------------------------------------------------------------------------------

this Mortgage, the Loan Documents or any other document with respect thereto) at
any one time outstanding may be substantially less but shall be limited to all
indebtedness reasonably contemplated by the parties for the Project as of the
date hereof, including, without limitation, any disbursements made for the
enforcement of this Mortgage and any remedies hereunder, payment of taxes,
special assessments, utilities or insurance on the Property and interest on such
disbursements and all disbursements by Mortgagee pursuant to applicable law (all
such indebtedness being hereinafter referred to as the maximum amount secured
hereby). This Mortgage shall be valid and have priority to the extent of the
maximum amount secured hereby over all subsequent liens and encumbrances,
including statutory liens, excepting solely taxes and assessments levied on the
Property given priority by law, AND IT IS AGREED THAT THIS MORTGAGE SHALL STAND
AS SECURITY FOR ANY AND ALL FUTURE AND ADDITIONAL INDEBTEDNESS OF BORROWERS TO
THE LENDERS, WHETHER IT BE INCURRED FOR ANY BUSINESS PURPOSE THAT WAS RELATED OR
WHOLLY UNRELATED TO THE PURPOSE OF THE ORIGINAL LOAN, OR WHETHER IT WAS INCURRED
FOR SOME PERSONAL OR NONBUSINESS PURPOSE, OR FOR ANY OTHER PURPOSE RELATED OR
UNRELATED, OR SIMILAR OR DISSIMILAR, TO THE PURPOSE OF THE ORIGINAL LOAN.

8.14 Mortgagee’s Lien for Service Charge and Expenses. At all times, regardless
of whether any Loan proceeds have been disbursed, this Mortgage secures (in
addition to any Loan proceeds disbursed from time to time) the payment of any
and all loan commissions, service charges, liquidated damages, expenses and
advances due to or incurred by Mortgagee not to exceed the maximum amount
secured hereby.

8.15 WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

8.16 Inconsistencies. In the event of any inconsistency between this Mortgage
and the Loan Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Loan Agreement shall be controlling.

 

MORTGAGE

   Page 21



--------------------------------------------------------------------------------

8.17 Controlling Agreement. The parties hereto intend to conform strictly to the
applicable usury laws. All agreements between Mortgagor (and any other party
liable for any part of the Secured Obligations) and Mortgagee, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no event whatsoever, whether by reason of acceleration of the
maturity of the Secured Obligations or otherwise, shall the interest contracted
for, charged or received by Mortgagee hereunder or otherwise exceed the maximum
amount permissible under applicable law. If from any circumstances whatsoever
interest would otherwise be payable to Mortgagee in excess of the maximum lawful
amount, the interest payable to Mortgagee shall be reduced automatically to the
maximum amount permitted under applicable law. If Mortgagee shall ever receive
anything of value deemed interest under applicable law which would apart from
this provision be in excess of the maximum lawful amount, the amount which would
have been excessive interest shall be applied to the reduction of the principal
amount owing on the Secured Obligations in inverse order of maturity and not to
the payment of interest, or if such amount which would have been excessive
interest exceeds the unpaid principal balance of the Secured Obligations, such
excess shall be refunded to Mortgagor, or to the maker of the Note or other
evidence of indebtedness if other than Mortgagor. All interest paid or agreed to
be paid to Mortgagee shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term,
including any renewal or extension, of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the maximum permitted
by applicable law. The terms and provisions of this section shall control and
supersede every other provision of all existing and future agreements between
Mortgagor, the maker of the Note or other evidence of indebtedness if other than
Mortgagor, and Mortgagee.

THIS MORTGAGE, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions hereof and the other Loan Documents may
be amended or waived only by an instrument in writing signed by the Mortgagor
and Mortgagee.

[INTENTIONALLY BLANK]

 

MORTGAGE

   Page 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

MORTGAGOR: CHP BATESVILLE HEALTHCARE OWNER, LLC, a Delaware limited liability
company By:   /s/ Steven M. Wortman   Steven M. Wortman, Senior Vice President

 

STATE OF FLORIDA   

)

         )   

        SS:

   COUNTY OF ORANGE            )      

The foregoing instrument was acknowledged before me this 24th day of May, 2013,
by Steven M. Wortman, Senior Vice President of CHP BATESVILLE HEALTHCARE OWNER,
LLC, a Delaware limited liability company, on behalf of said limited liability
company. He is personally known to me or has produced
                                              as identification.

 

Sign Name:   /s/ Tresa Bagwell   Notary Public Print Name:   Tresa Bagwell

Serial No. (if any):     [NOTARIAL SEAL]

My Commission Expires: August 23, 2013

 

MORTGAGE

   Page 23



--------------------------------------------------------------------------------

EXHIBIT A

Description of Land

[Intentionally Omitted]

EXHIBIT B

Permitted Exceptions

[Intentionally Omitted]